Citation Nr: 1217436	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to August 1966.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision issued by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The case was later transferred to the RO in Oakland, California.   

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  A transcript of this hearing was associated with the record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's current bilateral hearing loss is related to active service.
 
2.  The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (HZ) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


At the outset, the Board notes that the Veteran has a bilateral hearing loss which meets the criteria set out in 38 C.F.R. § 3.385.  His most recent audiological examination in May 2008 reflects the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
60
60
LEFT
25
25
45
70
70

As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes.  The Board notes that the Veteran also has current tinnitus.  He is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As such, a fundamental requirement for a claim for entitlement to service connection has been met.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Veteran's service treatment records do not reflect hearing loss.  His separation Report of Medical Examination reflected normal hearing upon discharge.

A February 1981 letter from a private physician, G.G.W., M.D., shows that the Veteran reported that he had bilateral, intermittent, nonpulsatile tinnitus until two months prior, at which time he had a cold and noticed that his tinnitus became constant on his left side.  While he denied an associated hearing loss, the private physician noted that an audiometric test revealed normal hearing bilaterally to 6000 cycles per second, and a bilateral symmetrical sensory neural hearing loss, which was relatively steep, beyond that.  The impression was that the Veteran's tinnitus was associated with a low grade left chronic otitis media.

Results of private audiometric testing performed in October 1985 and July 1988 reflect bilateral hearing loss meeting the criteria set out in VA regulations.  A July 1986 private audiological examination report reflected a hearing loss, pursuant to VA regulations, in the left ear.  The examiner noted that the Veteran had a history of tinnitus for more than five years.  In a June 1987 private medical record, the Veteran reported a 10 year history of chronic tinnitus in his left ear.  A February 1991 private medical record showed that the Veteran reported a history of tinnitus for years.  A March 1992 private medical record reflects his report of consistent ringing in his left ear for more than 12 years.

An April 2007 private audiological examination show a severe high frequency hearing loss bilaterally in a pattern most consistent with a history of noise exposure.

A March 2008 letter from a private licensed audiologist, S.W., M.A., CCC-A, shows the Veteran's reported history of excessive noise exposure during his tour in Vietnam in the military during which he was exposed to loud firearms and noise from the flight line.  He also reported longstanding tinnitus.  Audiologic testing revealed a bilateral severe high frequency sensorineural hearing loss.  The examiner opined that, based on the Veteran's history and test findings, his military-related noise exposure more likely than not contributed to his high frequency sensorineural hearing loss and tinnitus.  

A March 2008 letter from another private licensed audiologist, C.L.C., M.A., CCC-A, reflected that the Veteran reported noise exposure to loud firearms and excessive noise exposure to flight lines, and a longstanding history of tinnitus.  The examiner noted that puretone evaluation revealed normal hearing through 2000 Hz at the right ear, dropping precipitously to a sever high frequency sensorineural hearing loss.  The left ear was weaker, with normal hearing through 1500 Hz, dropping to a moderate to severe sensorineural hearing loss.  The examiner found that the pattern and degree of hearing loss was suggestive of a noise induced hearing loss and consistent with his history of military noise exposure as a likely contributory factor, and that tinnitus was also often associated with hearing loss caused by noise exposure.  

In an April 2008 statement, the Veteran contended that his hearing loss and tinnitus are related to noise exposure in service.  In July 1965, he was assigned to the 1964th Communications group and was later transferred to the 1876th Communications group, both in South Vietnam.  He contended that he had noise exposure while living at the Tan Hon Nhut airbase.  He lived in open air huts near the flight line and was constantly exposed to jet engine noises associated with military and civilian aircraft.  He also reported that his living area was mortared several times.  

The Veteran indicated that he recalled having ringing in his ears sporadically during active duty, but that when he was informed that if he reported any medical issues at discharge, that he would be held over while the medical issues were addressed.  Therefore, he did not report the ringing in his ears at discharge.  He noted that, after being discharged, the tinnitus continued sporadically, but eventually became louder and more persistent.  He indicated that his tinnitus finally became so severe that he sought treatment.  He also reported that his hearing loss has become more pronounced, and that he now must use closed-caption when watching television.

At a May 2008 VA audiological examination, the Veteran reported that he served in Vietnam, and that he had noise exposure from the flightline as well as being mortared a few times in the compound.  He also indicated that he had noise exposure from routine weapons testing.  He indicated that he had worked in an office setting since his discharge from active duty, and had no post-service noise exposure.  The Veteran endorsed bilateral tinnitus which was constant.  He stated that the onset of his tinnitus and hearing loss was 1975.  Audiometric testing results revealed a bilateral hearing loss meeting the criteria set out in VA regulations.  The diagnosis was bilateral normal hearing through 1000 Hz.  The right ear had moderately severe sensorineural hearing loss at 3000 and 4000 Hz only, and the left ear had mild to severe sensorineural hearing loss 1500 to 4000 Hz.  The examiner confirmed that she reviewed service treatment records and VA medical records, but not any other records.  She noted the pertinent evidence as a private audio examination at dated December 12, 2007, which only confirmed the presence of a hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not initiated by or the result of noise exposure during military service, and aggravated by presbycusis.  She reasoned that the Veteran had a history of noise exposure during service, and that the onset of his hearing loss and tinnitus was in 1975.  The examiner noted that configuration of the audiogram was consistent with noise exposure and presbycusis.  Service treatment records in the claims file showed normal hearing thresholds bilaterally on both entrance and separation examinations.  The examiner concluded that, therefore, hearing loss and tinnitus were less as likely as not (less than a 50/50 probability) initiated by noise exposure in the military and aggravated by presbycusis.  Her opinion was based upon the Veteran's case history, claims file review and configuration of the audiogram.

A September 2009 letter from a hearing aid specialist at the Costco Hearing Aid Center reflected that the Veteran was positive for progressive hearing loss and tinnitus thought to be due to intense noise exposure associated with his active military service.  Puretone threshold testing revealed sharply failing bilateral sensor neural hearing loss reaching severe levels.  Speech results were in good agreement with puretone findings.  Based on the case history and test findings, it appeared that the Veteran had a hearing loss of a degree and pattern commonly associated with intense noise exposure.  The specialist found that it was more likely than not that the hearing loss and tinnitus he experienced was due to his military related intense noise exposure.  

At his hearing, the Veteran testified that his only noise exposure was while on active duty in Vietnam and that he did not have any post-service noise exposure.  
As an initial matter, the Board finds that the record supports in-service noise exposure.  He testified that, while on active duty he was exposed to excessive flightline noise and noise from receiving mortar rounds while in Vietnam.  The Veteran's service treatment records confirm his presence at the Tan Hon Nhut airbase in June 1966.  In addition, while the Veteran's DD 214 does not reflect any medals reflecting combat, he has been granted service connection for posttraumatic stress disorder based on his service in a combat zone in Vietnam.  Because the above information is found to be consistent with the facts and circumstances of the Veteran's service, the Board concedes that he was exposed to noise during active service.  38 U.S.C.A. § 1154(a).  He has also consistently contended that he had no post-service noise exposure.

Based upon the evidence of record, service connection is warranted for the Veteran's bilateral hearing loss and tinnitus.  The Board notes that there are several opinions of record regarding whether the Veteran's hearing loss or tinnitus are related to active duty.  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.

The Board finds that the May 2008 VA examiner's opinion is not probative evidence for the following reasons.  The examiner found that the configuration of the Veteran's bilateral hearing loss is indicative of noise exposure; however, she did not discuss the fact that the only noise exposure in the Veteran's history occurred while he was on active duty.  In addition, the examiner opined that hearing loss and tinnitus were less as likely as not (less than a 50/50 probability) initiated by noise exposure in the military and "aggravated" by presbycusis.  However, by this statement, the examiner appears to be indicating that a hearing loss disability and tinnitus were made worse by age-related presbycusis-i.e., that the Veteran's hearing loss and tinnitus preexisted the effects of presbycusis.  Finally, the VA examiner noted that her opinion was based upon the Veteran's case history; however, she did not acknowledge the positive opinions in the claims file which indicated that his hearing loss was service-related.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  Additionally, the major factor in the examiner's conclusion appears to have been the Veteran's report of an onset of hearing loss and tinnitus in about 1975, which was several years following his separation from service.  However, in other evidence of record, including his hearing testimony, he indicated that his symptoms have existed dating back to service.  Given the length of time that has elapsed, his reported onset date of 1975, standing alone, is not significant evidence against the claim, in light of the overall record as a whole, to include the conceded noise exposure in service and the record of longstanding complaints and treatment.

The private audiologists who provided the March 2008 opinion also found that the configuration of the Veteran's hearing loss was consistent with noise exposure.  While the evidence does not reflect that these examiners reviewed the Veteran's claims file, their opinions are based upon an accurate reflection of the Veteran's history and are supported by rationale based upon the clinical evidence of record.  The Board notes that the mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008).  Therefore, these opinions are of more probative value in determining whether the Veteran's hearing loss is related to service.  In addition, other evidence in the record supports the contention that the Veteran's hearing loss is related to service.  The April 2007 audiological report shows that the Veteran's hearing loss was consistent with noise exposure.

As there is competent medical evidence relating the Veteran's current hearing loss to his in-service noise exposure, entitlement to service connection for bilateral hearing loss is warranted.

With regard to his tinnitus, the Veteran indicated that he had fairly consistent ringing in his ears when he was on active duty, but that worsened throughout the years he finally sought treatment when he was in his mid-thirties.  While the service treatment records do not reflect complaints of tinnitus, he has presented credible lay evidence that his tinnitus began sporadically while on active duty and that he did not want to report it at discharge as he believed he would be held over.  In addition, he has contended that he had intermittent tinnitus since his discharge from active duty, which worsened in his mid 30's, when he finally sought treatment.  This is supported by the medical evidence of record.  Starting in 1981, medical records show that the Veteran reported a history of ongoing tinnitus.  

In sum, the evidence of record demonstrates in-service ear noise exposure. Additionally, he has reported a continuity of symptomatology.  As tinnitus is capable of lay observation, such reported his constitutes symptomatology is competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's credibility is not in question here.  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for tinnitus.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


